EXHIBIT 10.3
                                                                                                                                    
  

 
LOAN AGREEMENT
 
between
 
BUCKS COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY,
as Issuer
 
and
 
UNITED STATES STEEL CORPORATION
 
$19,460,000
Environmental Improvement Revenue Refunding Bonds, Series 2011
(United States Steel Corporation Project)
 
Dated as of November 1, 2011
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
ARTICLE I
DEFINITIONS
Section 1.01.
Use of Defined Terms
2
Section 1.02.
Definitions
2
Section 1.03.
Interpretation
4
Section 1.04.
Captions and Headings
4
ARTICLE II
REPRESENTATIONS
Section 2.01.
Representations and Covenants of Issuer
5
Section 2.02.
Representations and Covenants of Company
5
ARTICLE III
COMPLETION OF PROJECT FACILITIES; ISSUANCE OF THE BONDS
Section 3.01.
Completion of Project Facilities
6
Section 3.02.
Issuance of Bonds; Application of Proceeds
6
Section 3.03.
Company Required to Provide Additional Moneys in Event Moneys Insufficient to
Redeem Refunded Bonds
7
Section 3.04.
Investment of Fund Moneys
7
Section 3.05.
Issuer’s Fees
7
ARTICLE IV
LOAN BY ISSUER; REPAYMENT OF LOAN INCLUDING ADDITIONAL PAYMENTS
Section 4.01.
Loan of Proceeds; Installment Payments
8
Section 4.02.
Additional Payments
8
Section 4.03.
Deposit of Moneys in Bond Fund; Moneys for Purchase and Redemption
9
Section 4.04.
Obligations Unconditional
9
Section 4.05.
Assignment by Company
9
Section 4.06.
Assignment by Issuer
10
ARTICLE V
ADDITIONAL AGREEMENTS AND COVENANTS
Section 5.01.
Lease, Sale or Grant of Use by Company
10
Section 5.02.
Indemnification of Issuer and Trustee
10
Section 5.03.
Company Not to Adversely Affect Exclusion from Gross Income of Interest on Bonds
11
Section 5.04.
Company to Maintain its Existence; Mergers or Consolidations
12
Section 5.05.
Reports and Audits
12
Section 5.06.
Insurance
12
ARTICLE VI
OPTIONS; PREPAYMENT OF LOAN
Section 6.01.
Options to Terminate
12

 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.02.
Option to Prepay Upon Extraordinary Optional Redemption Under Indenture
13
Section 6.03.
Actions by Issuer
13
Section 6.04.
Release on Exercise of Option To Prepay Loan
13
ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES
Section 7.01.
Events of Default
13
Section 7.02.
Remedies on Default
14
Section 7.03.
No Remedy Exclusive
14
Section 7.04.
Agreement to Pay Fees and Expenses
15
Section 7.05.
No Waiver
15
Section 7.06.
Notice of Default
15
ARTICLE VIII
MISCELLANEOUS
Section 8.01.
Term of Agreement
15
Section 8.02.
Amounts Remaining in Funds
15
Section 8.03.
Notices
16
Section 8.04.
Extent of Covenants of Issuer; No Personal Liability
16
Section 8.05.
Binding Effect
16
Section 8.06.
Amendments and Supplements
16
Section 8.07.
Execution Counterparts
16
Section 8.08.
Severability
16
Section 8.09.
Governing Law
16
Section 8.10.
Further Assurances and Corrective Instruments
16
Section 8.11.
Issuer and Company Representatives
17
Section 8.12.
Immunity of Incorporators, Stockholders, Officers and Directors
17
Section 8.13.
Section Headings
17
     
EXHIBIT A
PROJECT FACILITIES

 
 
ii

--------------------------------------------------------------------------------

 

LOAN AGREEMENT


THIS LOAN AGREEMENT (this “Agreement”) made and entered into as of November 1,
2011, by and between the BUCKS COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY (the
“Issuer”), a body corporate and politic and a public instrumentality of the
Commonwealth of Pennsylvania (the “State”), acting through its duly appointed
board, duly organized and validly existing under and by virtue of the Economic
Development Financing Law, the Act of August 23, 1967, P.L. 251, as amended (the
“Act”) and UNITED STATES STEEL CORPORATION, a corporation duly organized and
existing under and pursuant to the laws of the State of Delaware, and duly
qualified to own property and transact business in the State (the “Company”),
under the following circumstances summarized in the following recitals
(capitalized terms not defined in the recitals being used therein as defined in
Article I):
 
WHEREAS, by virtue of the Act, the Issuer is authorized to enter into this
Agreement and to do or cause to be done all the acts and things herein or in the
Indenture, as defined herein, provided or required to be done by it, to issue
the Bonds, as defined herein, and to loan the proceeds of such Bonds to the
Company (which had assumed the obligation for the hereinafter-defined Refunded
Bonds from Marathon Oil Corporation, formerly known as USX Corporation, and the
successor by merger to the previously existing USX Corporation, from which the
Company separated on December 31, 2001), for the purpose of refinancing the
$8,690,000 outstanding aggregate principal amount of the Bucks County Industrial
Development Authority Variable Rate Environmental Improvement Revenue Bonds
(USX Corporation Project), Refunding Series of 1995 (the “Series 1995 Bonds”)
and the $11,125,000 outstanding aggregate principal amount of the Bucks County
Industrial Development Authority Environmental Improvement Revenue Bonds
(USX Corporation Projects), Refunding Series of 1998 (the “Series 1998 Bonds”,
and together with the Series 1995 Bonds, the “Refunded Bonds”), which
Series 1995 Bonds were issued to refund the Issuer’s Floating Rate Environmental
Improvement Revenue Bonds, 1980 Series A (United States Steel Corporation
Project) (the “1980 Series A Bonds”) and which Series 1998 Bonds were issued to
refund the Issuer’s Environmental Improvement Revenue Bonds, 1978 Series A
(United States Steel Corporation Project) (the “1978 Series A Bonds”), proceeds
of which 1980 Series A Bonds and 1978 Series A Bonds were used to finance the
acquisition, construction, equipping and installation of certain air and water
pollution control facilities (the “Project”), which facilities are generally
described in Exhibit A to the hereinafter-defined Agreement (the “Project
Facilities”), in order to better ensure compliance with environmental standards,
and which financing will promote the economic welfare of the Commonwealth of
Pennsylvania; and
 
WHEREAS, in order to provide the funds necessary to refund the Refunded Bonds,
the Issuer has determined to issue and sell its Bonds in the aggregate principal
amount of $19,460,000 pursuant to the terms of a Trust Indenture (the
“Indenture”) dated as of November 1, 2011, between the Issuer and The Bank of
New York Mellon Trust Company, N.A., as trustee (the “Trustee”), for the
purposes described therein and has determined to enter into this Agreement and
secure the Bonds by the pledge and assignment of Installment Payments to be made
hereunder; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company has also agreed under this Agreement to pay, or cause to be
paid, when due certain expenses and other costs incurred by the Issuer and the
Trustee in connection with this Agreement and the issuance of the Bonds; and
 
WHEREAS, all acts and things have been done and performed which are necessary to
make the Bonds, when executed and delivered by the Issuer, the legal, valid and
binding limited obligations of the Issuer in accordance with the terms thereof;
 
NOW, THEREFORE, for and in consideration of the premises, the respective
representations and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto, recognizing that under the Act this Agreement
shall not in any way obligate the State or any agency or political subdivision
thereof, including, without limitation, the Issuer, to raise any money by
taxation or use other public moneys for any purpose in relation to the Project
or Project Facilities and that neither the State nor any agency or political
subdivision thereof, including, without limitation, the Issuer, shall pay or
promise to pay any debt or meet any financial obligation to any Person at any
time in relation to the Project or the Project Facilities, except from moneys
received or to be received under the provisions of this Agreement or derived
from the exercise of the rights of the Issuer hereunder, agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01.  Use of Defined Terms.  In addition to the words and terms defined
elsewhere in this Agreement, or by reference to another document, the words and
terms set forth in Section 1.02 shall have the meanings set forth therein unless
the content or use clearly indicates another meaning or intent.  In addition,
all capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Indenture.
 
Section 1.02.  Definitions.  The following terms shall have the following
meanings:
 
“Additional Payments” means payments due hereunder in addition to the
Installment Payments.
 
“Agreement” means this Loan Agreement as amended or supplemented from time to
time.
 
“Bonds” means the Issuer’s $19,460,000 Bucks County Industrial Development
Authority Environmental Improvement Revenue Refunding Bonds, Series 2011
(United States Steel Corporation Project).
 
“Event of Default” means any of the events described as an Event of Default in
Section 7.01.
 
“Indenture” has the meaning set forth in the recitals to this Agreement.
 
“Issuer” has the meaning set forth in the first paragraph of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Loan” means the loan of Bond proceeds from the Issuer to the Company as
provided in Section 4.01.
 
“Notice Address” means:
 
(a)           As to the Issuer:
 
Bucks County Industrial Development Authority
2 East Street
Doylestown, PA  18901
Attention:  Executive Director
Facsimile:  (215) 348-8829
 
(b)          As to the Company:
 
United States Steel Corporation
Room 1311
600 Grant Street
Pittsburgh, PA  15219–4776
Attention:  Assistant Treasurer–Finance and Risk Management
Facsimile:  (412) 433–4765
 
(c)           As to the Trustee:
 
The Bank of New York Mellon Trust Company, N.A.
525 William Penn Place
38th Floor
Pittsburgh, PA 15259
Attention:  Corporate Trust Administration
Facsimile:  (412) 236–0870
 
or such additional or different address, notice of which is given under
Section 8.03.
 
“Person” or words importing persons mean any individual, corporation,
partnership, joint venture, association, joint–stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Prior Bonds” means the 1978 Series A Bonds and the 1980 Series A Bonds, as
defined in the recitals to this Agreement.
 
“Project” means the refinancing of the costs of the Project Facilities through
the current refunding of the Refunded Bonds, as defined in the recitals to this
Agreement.
 
“Project Facilities” means, generally, the pollution control facilities financed
or refinanced from the proceeds of the Prior Bonds, which were refunded from the
proceeds of the Refunded Bonds, as such Project Facilities are listed and
described in Exhibit A hereto, and may also be limited, when appropriate in the
context, to those specific capital assets and equipment, if any, remaining in
the ownership of the Company and in the physical state, condition and manner of
operation existing on the date of issuance of the Bonds.  At the date of this
Agreement, the Company does not own or operate any of the Project Facilities.
 
 
3

--------------------------------------------------------------------------------

 
 
“Refunded Bonds” shall have the meaning given in the first recital hereof.
 
“Refunded Bonds Trustee” means The Bank of New York Mellon, successor trustee to
PNC Bank, National Association, as trustee for the Refunded Bonds.
 
“Tax Regulatory Agreement” means that certain Tax Regulatory Agreement and No
Arbitrage Certificate in respect of the Bonds and dated as of the date of
delivery of the Bonds, and any permitted amendments or supplements thereto.
 
All other terms used in this Agreement that are defined in the Indenture have
the same meanings assigned them in the Indenture unless the context clearly
requires otherwise.
 
Section 1.03. Interpretation.  Unless the context clearly indicates otherwise,
the capitalized terms defined in this Article I and in the Indenture, for all
purposes of this Agreement and all agreements supplemental hereto, have the
meanings hereby ascribed to them.  Such terms, together with all other
provisions of this Agreement, shall be read and understood in a manner
consistent with the provisions of the Act.  Words or phrases importing the
masculine gender shall be read and understood to include the feminine and neuter
genders and those importing number shall include singular or plural, both as
appropriate to the context.
 
Any reference herein to the Issuer, to its board or to any designated officer
includes entities or officials succeeding to their respective functions, duties
or responsibilities pursuant to or by operation of law or lawfully performing
their functions.
 
Any reference to a section, provision or chapter of the laws of the State or to
any statute of the United States of America includes that section, provision or
chapter or statute as amended, modified, revised, supplemented or superseded
from time to time; provided, that no such amendment, modification or similar
change shall apply solely by reason of this provision, if it constitutes in any
way an impairment of the rights or obligations of the Issuer, the Bondholders,
the Trustee or the Company under this Agreement.
 
Section 1.04.  Captions and Headings.  The captions and headings in this
Agreement are solely for convenience of reference and in no way define, limit or
describe the scope or intent of any articles, sections, subsections, paragraphs,
subparagraphs or clauses hereof.
 
 
4

--------------------------------------------------------------------------------

 

ARTICLE II
 
REPRESENTATIONS
 
Section 2.01.  Representations and Covenants of Issuer.  The Issuer represents
that (a) it is duly organized and validly existing under the Constitution and
laws of the State, including the Act; (b) it has duly accomplished all
conditions necessary to be accomplished by it prior to the issuance and delivery
of the Bonds and the execution and delivery of this Agreement, the Indenture and
the Tax Regulatory Agreement; (c) it is not in violation of or in conflict with
any provisions of the laws of the State which would impair its ability to carry
out its obligations contained in this Agreement, the Indenture or the Tax
Regulatory Agreement; (d) it is empowered to enter into the transactions
contemplated by this Agreement, the Indenture and the Tax Regulatory Agreement;
(e) it has duly authorized the execution, delivery and performance of this
Agreement, the Indenture and the Tax Regulatory Agreement; (f) to the best of
its knowledge and belief, based upon the application submitted by the Company,
and other representations made, information presented and testimony given by the
Company, the Bonds will further the public purposes of the Act and of the
Issuer; and (g) it will do all things in its power in order to maintain its
existence or assure the assumption of its obligations under this Agreement, the
Indenture and the Tax Regulatory Agreement by any successor public body.
 
Section 2.02.  Representations and Covenants of Company.  The Company represents
and covenants that:
 
(a)     It is a corporation duly organized and existing under and pursuant to
the laws of the State of Delaware.  The Company is qualified to do business in
the State.
 
(b)     It has full power and authority to execute, deliver and perform its
obligations under this Agreement and the Tax Regulatory Agreement and to enter
into and carry out the transactions contemplated by those documents; such
execution, delivery and performance does not, and will not, violate any
provision of law applicable to the Company or the Company’s articles of
incorporation, code of regulations, bylaws or other corporate charter or similar
instrument each as may be amended, and does not, and will not, conflict with or
result in a default under any agreement or instrument to which the Company is a
party or by which it is bound; this Agreement and the Tax Regulatory Agreement
have, by proper action, been duly authorized, executed and delivered by the
Company and all steps necessary have been taken to constitute this Agreement and
the Tax Regulatory Agreement valid and binding obligations of the Company.
 
(c)     Each of the Project Facilities was, at the time originally placed in
service, a “pollution control facility” used in whole or in part to control,
reduce, abate or prevent, air, noise, water or general environmental pollution,
and was designed to meet applicable federal, state and local requirements for
the control of air or water pollution in effect at or about the time the Prior
Bonds were issued.  The Project Facilities were constructed, for no significant
purpose other than the control of air or water pollution, and not principally
designed to result in any increase in production or capacity, or in a material
extension of the useful life of a manufacturing or production facility or a part
thereof that is owned, operated or used by the Company.
 
(d)     At the times of issuance of the Prior Bonds, and at the time of issuance
of the Refunded Bonds and at all times subsequent thereto, the Company has
complied with all applicable requirements of the Internal Revenue Code of 1954,
as amended, the Internal Revenue Code of 1986, as amended, and all applicable
regulations, rulings and successor laws necessary to ensure the continuing
tax-exempt status of such Prior Bonds and of the Refunded Bonds.
 
 
5

--------------------------------------------------------------------------------

 

(e)     All of the proceeds of the Bonds will be used exclusively to retire the
Refunded Bonds within 90 days of the date of issuance of the Bonds.  None of the
proceeds of the Bonds will be used to provide working capital or pay costs of
issuance of the Bonds.
 
(f)      Each one and all of the representations and warranties of the Company
contained in the Tax Regulatory Agreement, as executed and delivered
simultaneously with this Agreement, are true and correct.
 
(g)     The Company will comply with the applicable requirements of Rule 15c2-12
as promulgated by the Securities and Exchange Commission and recognizes that the
Issuer is not an “obligated person” within the meaning of said Rule.
 
(h)     The Company will comply with the standard Nondiscrimination/Sexual
Harassment Clause set forth in Appendix A hereto.  For the purposes of such
Nondiscrimination/Sexual Harassment Clause, the parties hereto understand that
(i) this Agreement is the “contract” and (ii) there is no subcontractor for the
performance of the Company’s obligations under this Agreement.
 
ARTICLE III
 
COMPLETION OF PROJECT FACILITIES;
ISSUANCE OF THE BONDS
 
Section 3.01.  Completion of Project Facilities.  The Company represents that
the acquisition and/or construction of the Project Facilities have been
completed and that the proceeds derived from the sale of the Prior Bonds and the
Refunded Bonds used to refund the Prior Bonds, including any investment thereof,
were expended in accordance with the provisions of all bond authorization,
security and tax regulatory agreements and/or certificates executed in respect
of all such bonds, including the Refunded Bonds, and in respect of the
installation, operation or use of the Project Facilities and the refunding of
the Prior Bonds.
 
Section 3.02.  Issuance of Bonds; Application of Proceeds.  To provide funds for
the purpose of refunding the Refunded Bonds, the Issuer will issue, sell and
deliver the Bonds.  The Bonds will be issued in accordance with and pursuant to
the Indenture in the aggregate principal amount, will bear interest at the rate
or rates, will mature and will be subject to redemption as set forth
therein.  The Company hereby approves the terms and conditions of the Indenture,
and the Bonds, and the terms and conditions under which the Bonds will be
issued, sold and delivered.
 
The proceeds from the sale of the Bonds shall be paid to the Trustee and
deposited as follows (a) a sum equal to accrued interest, if any, shall be
deposited in the Bond Fund and (b) the balance shall be deposited in the
Clearing Fund.
 
Disbursements of moneys in the Clearing Fund shall be made by the Trustee in
order to defease and/or redeem the Refunded Bonds pursuant to written
instructions delivered by the Company to the Trustee and to the Refunded Bonds
Trustee, provided, in all events, all moneys in the Clearing Fund shall be fully
disbursed for the redemption of the Refunded Bonds on or before 90 days
following the date of issuance of the Bonds.  Upon deposit of adequate funds
with the Refunded Bonds Trustee, the Company shall be permitted to seek a
release of the lien of any and all documents providing for the payment of the
Refunded Bonds, including particularly the trust indenture and the loan
agreement securing the same, and may seek repayment of any unrequired funds on
deposit in the Clearing Fund, pursuant to Section 5.07 of the Indenture.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.03.  Company Required to Provide Additional Moneys in Event Moneys
Insufficient to Redeem Refunded Bonds.  If moneys disbursed from the Clearing
Fund to the Refunded Bonds Trustee are not sufficient to defease or redeem the
Refunded Bonds, the Company shall, nonetheless, not later than the date fixed
for redemption of the Refunded Bonds, pay to the Refunded Bonds Trustee, in
immediately available funds, any such additional moneys as shall be needed,
including, without limitation, amounts for interest accrued to that date, from
its own funds to defease or redeem the Refunded Bonds.  The Company shall not be
entitled to any reimbursement therefor from the Issuer, the Trustee or any
Holder; nor shall it be entitled to any abatement, diminution or postponement of
the Installment Payments as a consequence of such payment.  The Company
acknowledges and agrees that there is no implied or express warranty by the
Issuer that the proceeds of the Bonds will be sufficient to redeem the Refunded
Bonds.
 
Section 3.04.  Investment of Fund Moneys.  At the written direction of the
Authorized Company Representative, any moneys held in the Clearing Fund, the
Bond Fund and the Rebate Fund shall be invested or reinvested by the Trustee in
Eligible Investments.  Each of the Issuer and the Company hereby covenants that
it will restrict any investment and reinvestment and the use of the proceeds of
the Bonds in such manner and to such extent, if any, as may be necessary so that
the Bonds will not constitute arbitrage bonds under Section 148 of the Code.
 
The Company shall provide the Issuer with a certificate of an appropriate
officer, employee or agent of or consultant to the Company for inclusion in the
transcript of proceedings for the Bonds, setting forth the reasonable
expectations of the Company on the date of delivery of and payment for the Bonds
regarding the amount and use of the proceeds of the Bonds and the facts,
estimates and circumstances on which those expectations are based.
 
The Company agrees that at no time shall any funds constituting gross proceeds
of the Bonds be used in any manner to cause or result in a prohibited payment
under applicable regulations pertaining to, or in any other fashion as would
constitute failure of compliance with, Section 148 of the Code.
 
If there is any amount required to be paid to the United States pursuant to
Section 148(f) of the Code or Section 5.03 of the Indenture, the Company shall
pay such amount to the Trustee for deposit to the Rebate Fund created under
Section 5.03 of the Indenture, who will submit the payment to the United States.
 
Section 3.05.  Issuer’s Fees.  The Company will pay the Issuer’s closing fee in
the amount of $50,000.00 and the Issuer’s counsel fee and expenses in the amount
of not to exceed $9,665.00, including disbursements, on the date of issuance of
the Bonds.  The Company will also pay any other administrative expenses incurred
in connection with the refinancing of the Refunded Bonds, and any such
additional fees and expenses (including reasonable attorney’s fees) incurred by
the Issuer or the Trustee in connection with inquiring into, or enforcing, the
performance of the Company’s obligations hereunder, within 30 days of receipt of
a statement from the Issuer requesting payment of such amount.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
LOAN BY ISSUER; REPAYMENT OF LOAN
INCLUDING ADDITIONAL PAYMENTS
 
Section 4.01.  Loan of Proceeds; Installment Payments.  The Issuer agrees, upon
the terms and conditions contained in this Agreement, to lend to the Company the
proceeds received by the Issuer from the sale of the Bonds.  Such proceeds shall
be disbursed to or on behalf of the Company as provided in Section 3.02.
 
On each date on which any payment of principal of or interest on the Bonds shall
become due (whether at maturity, or upon redemption or acceleration or
otherwise), the Company will pay or cause to be paid to the Trustee, in
immediately available funds, an amount which, together with other moneys held by
the Trustee under the Indenture and available therefor, will enable the Trustee
to make such payment in full in a timely manner (“Installment Payments”).
 
In furtherance of the foregoing, so long as any Bonds are outstanding, the
Company will pay or cause to be paid all amounts required to prevent any
deficiency or default in any payment with respect to the Bonds, including any
deficiency caused by an act or failure to act by the Trustee, the Company, the
Issuer or any other Person.
 
The Issuer assigns all amounts payable under this Section by the Company to the
Trustee pursuant to the Indenture for the benefit of the Bondholders.  The
Company assents to such assignment.  Accordingly, the Company will pay directly
to the Trustee at its designated office all payments payable by the Company
pursuant to this Section.
 
Section 4.02.  Additional Payments.  The Company will also pay the following
upon demand after receipt of a bill therefor:
 
(a)     The reasonable and documented out–of–pocket fees and expenses, including
reasonable attorneys’ fees, of the Issuer incurred in connection with this
Agreement, the Indenture, the Tax Regulatory Agreement and the Bonds, and the
making of any amendment or supplement thereto, including, but not limited to:
(i) those described in Section 3.05 (which includes, among other fees and
expenses, the fees and expenses associated with the initial drafting, execution
and delivery of this Agreement,  the Indenture, the Tax Regulatory Agreement and
the Bonds), (ii) those described in Section 7.04 and (iii) any other payments or
indemnification required under Section 5.02; and
 
(b)     The fees and expenses of the Trustee under the Indenture, including
reasonable attorneys’ fees of the Trustee for any services rendered by it under
the Indenture, including those described in Section 7.04, and any other payments
or indemnification required under Section 5.02, such fees, expenses and payments
to be paid directly to the Trustee for its own account as and when such fees and
expenses become due and payable.
 
 
8

--------------------------------------------------------------------------------

 

The Company further agrees to pay all reasonable and documented out–of–pocket
costs and expenses (including reasonable attorney’s fees and expenses) of the
Issuer incurred after the initial issuance of the Bonds in the preparation of
any responses, reproduction of any documentation or participation in any
inquiries, investigations or audits from any Person solely or primarily in
connection with the Bonds, including without limitation, the Internal Revenue
Service, the Securities Exchange Commission or other governmental agency.
 
Section 4.03.  Deposit of Moneys in Bond Fund; Moneys for Purchase and
Redemption.  The Company may at any time deposit moneys in the Bond Fund,
without premium or penalty, to be held by the Trustee for application to
Installment Payments not yet due and payable, and the Issuer agrees that the
Trustee shall accept such deposits when tendered by the Company.  Such deposits
shall be credited against the Installment Payments, or any portion thereof, in
the order of their due dates.  In addition, the Company may at any time deliver
moneys to the Trustee in addition to such deposits with written instructions to
the Trustee to use such moneys for the purpose of making open market purchases
of Bonds.  Such deposits or such delivery of moneys for Bond purchases shall not
in any way alter or suspend the obligations of the Company under this Agreement
during the term hereof as provided in Section 8.01.
 
In addition, the Company may deliver moneys to the Trustee for use for optional
redemption of Bonds pursuant to Sections 6.01 and 6.02 and shall deliver moneys
to the Trustee for mandatory redemption of Bonds as required by Section 4.02(c)
of the Indenture.
 
Section 4.04. Obligations Unconditional.  The obligations of the Company to make
payments required by Sections 4.01, 4.02 and 4.03 and to perform its other
agreements contained herein shall be absolute and unconditional, and the Company
shall make such payments without abatement, diminution or deduction regardless
of any cause or circumstances whatsoever.
 
Section 4.05.  Assignment by Company.  Rights granted to the Company under this
Agreement may be assigned in whole or in part by the Company without the
necessity of obtaining the consent of the Issuer or the Trustee, subject,
however, to each of the following conditions:
 
(a)     unless waived by the Issuer or the Trustee, the Company shall notify the
Issuer and the Trustee in writing of the identity of any assignee at least
30 days prior to the effective date of such assignment;
 
(b)     no assignment shall relieve the Company from primary liability hereunder
for its obligations hereunder, and the Company shall continue to remain
primarily liable for the payment of the Installment Payments and Additional
Payments and for performance and observance of the agreements on its part herein
provided to be performed and observed by it;
 
(c)     any assignment from the Company must retain for the Company such rights
and interests as will permit it to perform its obligations under this Agreement;
 
(d)     the Company shall, within 30 days after execution thereof, furnish or
cause to be furnished to the Issuer and the Trustee a true and complete copy of
each such assignment; and
 
 
9

--------------------------------------------------------------------------------

 
 
(e)     any assignment from the Company shall not materially impair fulfillment
of the purposes to be accomplished by operation of the Project Facilities as a
project, the financing of which is permitted under the Act.
 
Section 4.06.  Assignment by Issuer.  The Issuer will assign its rights under
and interest to this Agreement (except for Unassigned Issuer’s Rights) to the
Trustee pursuant to the Indenture as security for the payment of the
Bonds.  Otherwise, the Issuer will not sell, assign or otherwise dispose of its
rights under or interest in this Agreement nor create or permit to exist any
lien, encumbrance or security interest thereon.
 
ARTICLE V
 
ADDITIONAL AGREEMENTS AND COVENANTS
 
Section 5.01.  Lease, Sale or Grant of Use by Company.  Subject to the
provisions of Section 5.03, the Company may lease, sell or grant the right to
occupy and use the remaining Project Facilities, in whole or in part, to others,
provided that:
 
(a)     no such grant, sale or lease shall relieve the Company from its
obligations under this Agreement;
 
(b)     the Company shall retain such rights and interests as will permit it to
comply with its obligations under this Agreement; and
 
(c)     no such grant, sale or lease shall impair the purposes of the Act.
 
Section 5.02.  Indemnification of Issuer and Trustee.  The Company will
indemnify and hold the Issuer and Trustee, their members, officers and
employees, and the Commonwealth of Pennsylvania, including its members, officers
and employees, free and harmless from any loss, claim, damage, tax, penalty,
liability, disbursement, litigation expenses, attorneys’ fees and expenses or
court costs arising out of, or in any way relating to, the execution or
performance of the Indenture, this Agreement, the Bond Purchase Agreement (the
“Bond Purchase Agreement”) among the Underwriter, the Issuer and the Company or
any other documents in connection therewith, or any other cause whatsoever
pertaining to the Project Facilities (including without limitation any loss,
claim, damage, tax penalty, liability, disbursement, litigation expenses,
attorneys’ fees and expenses or court costs asserted or arising under any
federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree regulating or relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material), or the Bonds, including the issuance or sale of the Bonds, or failure
to issue or sell the Bonds, actions taken under the Bonds, the Indenture, this
Agreement, the Bond Purchase Agreement or any other documents in connection
therewith or any other cause whatsoever pertaining to the Project Facilities,
except in any case as a result of the gross negligence or willful misconduct of
the Issuer or Trustee.
 
The Company may, at its cost and in its name or in the name of the Issuer,
prosecute or take any other action involving third persons which the Company
deems necessary in order to ensure or protect the Company’s rights under this
Agreement; in such event, the Issuer will reasonably cooperate with the Company,
but at the sole expense of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
In case any actions or proceedings are brought against the Issuer or the Trustee
in respect of which indemnity may be sought hereunder, the party seeking
indemnity shall promptly (but in any event, within 15 days of receipt of
service), give notice of that action or proceeding to the Company enclosing
copies of all papers served, and the Company upon receipt of that notice shall
have the obligation and the right to assume the defense of the action or
proceeding; provided, that failure of a party to give that notice shall not
relieve the Company from any of its obligations under this Section unless that
failure materially prejudices the defense of the action or proceeding by the
Company.  At its own expense, an indemnified party may employ separate counsel
and participate in the defense.  The Company shall not be liable for any
settlement made without its written consent.
 
Notwithstanding anything contained herein to the contrary, the Company shall not
be obligated to indemnify or hold harmless the Issuer or the Trustee for their
gross negligence or willful misconduct.
 
The foregoing indemnification is intended to and shall include the
indemnification of all affected officials, directors, trustees, officers and
employees of the Issuer and the Trustee, respectively.  That indemnification is
intended to and shall be enforceable by the Issuer and the Trustee,
respectively, to the full extent permitted by law and the foregoing
indemnification shall survive beyond the termination or discharge of the
Indenture or payment of the Bonds.
 
Section 5.03.  Company Not to Adversely Affect Exclusion from Gross Income of
Interest on Bonds.  The Company hereby represents that it has taken and caused
to be taken, and covenants that it will take and cause to be taken, all actions
that may be required of it, alone or in conjunction with the Issuer, for the
interest on the Bonds to be and to remain excludable from gross income for
federal income tax purposes, and represents that it has not taken or permitted
to be taken on its behalf, and covenants that it will not take or permit to be
taken on its behalf, any action that would adversely affect such excludability
under the provisions of the Code.
 
The Company also covenants that it will restrict the investment and reinvestment
and the use of the proceeds of the Bonds in such manner and to such extent, if
any, as may be necessary so that the Bonds will not constitute arbitrage bonds
under Section 148 of the Code.
 
The Company hereby covenants that on or before the 90th day following the date
any of the Project Facilities are no longer being operated as qualifying exempt
facilities under the Code (unless such facilities have simply ceased to be
operated), or such later date as provided in the Indenture, the Company shall
cause a related amount of Bonds to be redeemed pursuant to the Mandatory
Redemption provision of the Bonds.
 
 
11

--------------------------------------------------------------------------------

 

Section 5.04.  Company to Maintain its Existence; Mergers or
Consolidations.  The Company covenants that it will not merge or consolidate
with any other legal entity or sell or convey all or substantially all of its
assets to any other legal entity, except that the Company may merge or
consolidate with, or sell or convey all or substantially all of its assets to
any other legal entity, provided that (a) the Company shall be the continuing
legal entity or the successor legal entity (if other than the Company) shall be
a legal entity organized and existing under the laws of the United States of
America or a state thereof, qualified to do business in the State and such legal
entity shall expressly assume the due and punctual payment of the Installment
Payments hereunder in order to ensure timely and proper payment of the principal
of and  interest on all the Bonds, according to their tenor, and the due and
punctual performance and observance of all the covenants and conditions of this
Agreement to be performed by the Company and (b) the Company or such successor
legal entity, as the case may be, shall not, immediately after such merger or
consolidation, or such sale or conveyance, be in default in the performance of
any such covenant or condition and no event which with the lapse of time, the
giving of notice or both would constitute an Event of Default under Section 7.01
shall have occurred and be continuing.
 
In case any such consolidation, merger, sale or conveyance and upon the
assumption by the successor legal entity of the obligations under this Agreement
and on the Bonds in accordance with the foregoing, such successor legal entity
shall succeed to and be substituted for the Company, with the same effect as if
it had been named herein as a party hereto, and the Company shall thereupon be
relieved of any further obligations or liabilities hereunder and upon the Bonds
and the Company as the predecessor legal entity may thereupon or at any time
thereafter be dissolved, wound–up or liquidated.
 
Section 5.05.  Reports and Audits.  The Company shall as soon as practicable but
in no event later than six months after the end of each of its fiscal years,
file with the Trustee and the Issuer, audited financial statements of the
Company prepared as of the end of such fiscal year; provided that the Company
may satisfy this requirement by its filing of such information with the
Securities and Exchange Commission (www.sec.gov) and the Municipal Securities
Rulemaking Board (www.emma.msrb.org) in accordance with their respective filing
requirements.
 
Section 5.06.  Insurance.  The Company shall maintain, or cause to be
maintained, insurance covering such risks and in such amounts as is customarily
carried by similar industries as the Company, and which insurance may be, in
whole or in part, self–insurance.
 
ARTICLE VI
 
OPTIONS; PREPAYMENT OF LOAN
 
Section 6.01. Options to Terminate.  The Company shall have, and is hereby
granted, an option to prepay and terminate the Loan, upon satisfaction of the
following conditions at any time prior to full payment of the Bonds (or
provision for payment thereof having been made in accordance with the provisions
of the Indenture):  (a) in accordance with Article IX of the Indenture, by
paying to the Trustee an amount which, when added to the amount on deposit in
the funds established under the Indenture and available therefor, will be
sufficient to pay, retire and, pursuant to the Indenture, redeem all the
outstanding Bonds in accordance with the provisions of the Indenture (including,
without limiting the generality of the foregoing, principal of and interest to
maturity or the earliest applicable redemption date, as the case may be, and
expenses of redemption and the Trustee’s fees and expenses due hereunder or
under the Indenture), and in case of redemption making arrangements satisfactory
to the Trustee for the giving of the required notice of redemption, (b) by
giving the Issuer notice in writing of such termination and (c) by making full
payment of Additional Payments due under Section 4.02; thereafter such
termination shall forthwith become effective.
 
 
12

--------------------------------------------------------------------------------

 
 
Any prepayment pursuant to this Section 6.01 shall either comply with the
provisions of Article IX of the Indenture or result in redemption of the Bonds
within 90 days of the date of prepayment.  Nothing contained in this
Section 6.01 shall prevent the payment of part of any of the Bonds pursuant to
Article IV or Section 9.02 of the Indenture.
 
Section 6.02. Option to Prepay Upon Extraordinary Optional Redemption Under
Indenture.  The Company shall also have the option, upon the occurrence of
certain extraordinary circumstances described therein, to prepay the loan in
whole or in part upon the terms and conditions set forth in Section 4.02(b)(i)
of the Indenture.
 
Section 6.03.  Actions by Issuer.  At the request of the Company or the Trustee,
the Issuer shall take all steps required of it under the applicable provisions
of the Indenture or the Bonds to effect the redemption of all or a portion of
the Bonds pursuant to this Article VI; provided that, in such event, the Company
shall reimburse the Issuer for its reasonable expenses, including attorneys’
fees, incurred in complying with such request.
 
Section 6.04.  Release on Exercise of Option To Prepay Loan.  Upon the payment
of all amounts due hereunder pursuant to any option to prepay the loan granted
in this Agreement, the Issuer shall upon receipt of the prepayment, deliver to
the Company, if necessary, a release from the Trustee of the lien of the
Indenture.
 
ARTICLE VII
 
EVENTS OF DEFAULT AND REMEDIES
 
Section 7.01.  Events of Default.  Each of the following shall be an Event of
Default:
 
(a)     The Company shall fail to pay the amounts required to be paid under
Section 4.01 or 4.02 on the date specified therein;
 
(b)     Failure by the Company to observe and perform any covenant, condition or
agreement on its part to be observed or performed, other than as referred to in
Section 7.01(a), (other than certain representations, warranties and covenants
regarding various matters relating to the tax status of the Bonds) for a period
of 60 days after written notice specifying such failure and requesting that it
be remedied shall have been given to the Company by the Issuer or the Trustee,
unless the Issuer and the Trustee shall agree in writing to an extension of such
time prior to its expiration; provided, however, if the failure stated in the
notice cannot be corrected within the applicable period, it shall not constitute
an Event of Default if corrective action is instituted by the Company within the
applicable period and is being diligently pursued until the default is
corrected;
 
(c)     The dissolution or liquidation of the Company or the voluntary
initiation by the Company of any proceeding under any federal or state law
relating to bankruptcy, insolvency, arrangement, reorganization, readjustment of
debt or any other form of debtor relief, or the initiation against the Company
of any such proceeding which shall remain undismissed for 60 days, or failure by
the Company to promptly have discharged any execution, garnishment or attachment
of such consequence as would materially impair the ability of the Company to
carry on its operations, or assignment by the Company for the benefit of
creditors, or the entry by the Company into an agreement of composition with
creditors or the failure generally by the Company to pay its debts as they
become due; or
 
 
13

--------------------------------------------------------------------------------

 
 
(d)     The occurrence of an Event of Default as defined in the Indenture.
 
Any declaration of default under subparagraph (c) and the exercise of remedies
upon any such declaration will be subject to any applicable limitations of
federal bankruptcy law affecting or precluding that declaration or exercise
during the pendency of or immediately following any bankruptcy, liquidation or
reorganization proceedings.
 
Section 7.02.  Remedies on Default.  Whenever an Event of Default shall have
happened and be existing, any one or more of the following remedial steps may be
taken:
 
(a)     if acceleration of the principal amount of the Bonds has been declared
pursuant to Section 7.03 of the Indenture, the Issuer or the Trustee shall
declare all Installment Payments to be immediately due and payable, whereupon
the same shall become immediately due and payable; or
 
(b)     the Issuer or the Trustee may pursue all remedies now or hereafter
existing at law or in equity to collect all amounts then due and thereafter to
become due under this Agreement or to enforce the performance and observance of
any other obligation or agreement of the Company under those instruments.
 
Notwithstanding the foregoing, the Trustee shall not be obligated to take any
step that in its reasonable opinion will or might cause it to expend time or
money or otherwise incur liability unless and until a satisfactory indemnity
bond has been furnished to the Trustee at no cost or expense to it.  Any amounts
collected pursuant to action taken under this Section (except for amounts
payable directly to the Issuer or the Trustee pursuant to Section 4.02, 5.02 or
7.04) shall be paid into the Bond Fund and applied in accordance with the
provisions of the Indenture or, if the Outstanding Bonds have been paid and
discharged in accordance with the provisions of the Indenture, shall be paid as
provided in Section 9.01 of the Indenture for transfers of remaining amounts in
the Bond Fund.
 
The provisions of this Section are subject to the further limitation that the
rescission by the Trustee of its declaration that all of the Bonds are
immediately due and payable also shall constitute an annulment of any
corresponding declaration made pursuant to paragraph (a) of this Section and a
waiver and rescission of the consequences of that declaration and of the Event
of Default with respect to which that declaration has been made, provided that
no such waiver or rescission shall extend to or affect any subsequent or other
default or impair any right consequent thereon.
 
Section 7.03.  No Remedy Exclusive.  No remedy conferred upon or reserved to the
Issuer or the Trustee by this Agreement is intended to be exclusive of any other
available remedy or remedies, but each and every remedy shall be cumulative and
shall be in addition to every other remedy given under this Agreement, now or
hereafter existing at law, in equity or by statute.  No delay or omission to
exercise any right or power accruing upon any default shall impair that right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  In
order to entitle the Issuer or the Trustee to exercise any remedy reserved to it
in this Article, it shall not be necessary to give any notice, other than any
notice required by law or for which express provision is made herein.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 7.04.  Agreement to Pay Fees and Expenses.  If an Event of Default
should occur and the Issuer or the Trustee should incur expenses, including
attorneys’ fees, in connection with the enforcement of this Agreement or the
collection of sums due thereunder, the Company shall reimburse the Issuer and
the Trustee, as applicable, from the reasonable expenses so incurred upon
demand.
 
Section 7.05.  No Waiver.  No failure by the Issuer or the Trustee to insist
upon the performance by the Company of any provision hereof shall constitute a
waiver of their right to performance and no express waiver shall be deemed to
apply to any other existing or subsequent right to remedy the failure by the
Company to observe or comply with any provision hereof.
 
Section 7.06.  Notice of Default.  The Company shall notify the Trustee
immediately and in writing if it becomes aware of the occurrence of any Event of
Default hereunder or of any fact, condition or event which, with the giving of
notice or passage of time or both, would become an Event of Default.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01.  Term of Agreement.  This Agreement shall be and remain in full
force and effect from the date of issuance of the Bonds until such time as all
of the Bonds shall have been fully paid (or provision made for such payment)
pursuant to the Indenture and all other sums payable by the Company under this
Agreement shall have been paid, except for obligations of the Company under
Section 4.02, 5.02 and 7.04, which shall survive any termination of this
Agreement.
 
Notwithstanding any termination of this Agreement, any payment of any or all of
the Bonds or any discharge of the Indenture, if Bonds are redeemed pursuant to
the mandatory redemption upon determination of taxability, the Company shall pay
all additional amounts required to be paid under Section 4.01 of the Indenture
at the time provided therein.
 
Section 8.02.  Amounts Remaining in Funds.  Any amounts in the Bond Fund
remaining unclaimed by the Holders of Bonds (whether at stated maturity, by
redemption or pursuant to any mandatory sinking fund requirements or otherwise),
shall be deemed to belong, and shall be paid, to the proper party pursuant to
applicable escheat laws.  Further, any other amounts remaining in the Bond Fund,
the Clearing Fund and any other special fund for accounts created under this
Agreement or the Indenture after all of the outstanding Bonds shall be deemed to
have been paid and discharged under the provisions of the Indenture and all
other amounts required to be paid under this Agreement and the Indenture have
been paid, shall be paid to the Company to the extent that those moneys are in
excess of the amounts necessary to effect the payment and discharge of the
outstanding Bonds.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 8.03.  Notices.  All notices, certificates, requests or other
communications hereunder shall be in writing and shall be deemed to be
sufficiently given when received or upon refusal of delivery at the applicable
Notice Address.  The Issuer, the Company or the Trustee may, by providing
written notice to each other, designate any further or different addresses to
which subsequent notices, certificates, requests or other communications shall
be sent.
 
Section 8.04.  Extent of Covenants of Issuer; No Personal Liability.  All
covenants, obligations and agreements of the Issuer contained in this Agreement
or the Indenture shall be effective to the extent authorized and permitted by
applicable law.  No such covenant, obligation or agreement shall be deemed to be
a covenant, obligation or agreement of any present or future member, trustee,
officer, agent or employee of the Issuer in other than his official capacity,
and no official executing the Bonds shall be liable personally on the Bonds or
be subject to any personal liability or accountability by reason of the issuance
thereof or by reason of the covenants, obligations or agreements of the Issuer
contained in this Agreement or in the Indenture.
 
Section 8.05.  Binding Effect.  This Agreement shall inure to the benefit of and
shall be binding in accordance with its terms upon the Issuer, the Company and
their respective permitted successors and assigns.
 
Section 8.06.  Amendments and Supplements.  Except as otherwise expressly
provided in this Agreement or the Indenture, subsequent to the issuance of the
Bonds and prior to all conditions provided for in the Indenture for release of
the Indenture having been met, this Agreement may not be effectively amended,
changed, modified, altered or terminated except in accordance with the
provisions of Article XI of the Indenture, as applicable.
 
Section 8.07.  Execution Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be regarded as an original and all
of which shall constitute but one and the same instrument.
 
Section 8.08.  Severability.  If any provision of this Agreement, or any
covenant, obligation or agreement contained herein is determined by a court to
be invalid or unenforceable, that determination shall not affect any other
provision, covenant, obligation or agreement, each of which shall be construed
and enforced as if the invalid or unenforceable portion were not contained
herein.  That invalidity or unenforceability shall not affect any valid and
enforceable application thereof, and each such provision, covenant, obligation
or agreement shall be deemed to be effective, operative, made, entered into or
taken in the manner and to the full extent permitted by law.
 
Section 8.09.  Governing Law.  This Agreement shall be deemed to be a contract
made under the laws of the State and for all purposes shall be governed by and
construed in accordance with the laws of the State.
 
Section 8.10.  Further Assurances and Corrective Instruments.  The Issuer and
the Company agree that they will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as may reasonably be required for the
further assurance, correction or performance of the expressed intention of this
Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 8.11.  Issuer and Company Representatives.  Whenever under the
provisions of this Agreement the approval of the Issuer or the Company is
required or the Issuer or the Company is required to take some action at the
request of the other, such approval or such request shall be given for the
Issuer by a Designated Officer and for the Company by an Authorized Company
Representative.  The Trustee shall be authorized to act on any such approval or
request.
 
Section 8.12.  Immunity of Incorporators, Stockholders, Officers and
Directors.  No recourse under or upon any obligation, covenant or agreement
contained in this Agreement or in any agreement supplemental hereto, or in the
Bonds, or because of any indebtedness evidenced thereby, shall be had against
any incorporator, or against any stockholder, member, officer or director, as
such, past, present or future, of the Company or of any predecessor or, subject
to Section 5.04, successor legal entity, either directly or through the Company
or any predecessor or successor legal entity, under any rule of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of the Bonds by the Holders thereof and as part
of the consideration for the issuance of the Bonds.
 
Section 8.13.  Section Headings.  The table of contents and headings of the
various articles and sections of this Agreement are for convenience of reference
only and shall not modify, define or limit any of the terms or provisions
hereof.  References to article and section numbers are references to articles
and sections in this Agreement unless otherwise indicated.
 
[Remainder of page intentionally left blank]
 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer and the Company have caused this Agreement to be
duly executed in their respective names, all as of the date hereinbefore
written.
 

 
BUCKS COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
     
By
/s/ Harry W. Fawkes, Sr.
 
Name
Harry W. Fawkes, Sr.
   
Chairman

 
ATTEST:
     
/s/ Michael J. Mabin
 
Secretary
 

 

 
UNITED STATES STEEL CORPORATION
     
/s/ John J. Quaid
 
By:
John J. Quaid
 
Title:
Vice President and Treasurer

 
[Signature page to U.S. Steel Loan Agreement]
 
 
18

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PROJECT FACILITIES
 
The facilities below were refinanced in whole or in part by the following
Refunded Bonds.
 
$8,690,000 Bucks County Industrial Development Authority Variable Rate
Environmental Improvement Revenue Bonds (USX Corporation Project), Refunding
Series of 1995
 
1.
Fariless Coke Battery Pushing Emission Controls



Coke pushing emissions from the coke battery was controlled by means of coke
side-shed enclosure which contained the pollutants.  They were then evacuated to
a battery top emission control system, consisting of a medium energy scrubber,
through appropriate ductwork by means of a draft fan.
 
The facilities below were refinanced in whole or in part by the following
Refunded Bonds.
 
$11,125,000 Bucks County Industrial Development Authority Variable Rate
Environmental Improvement Revenue Bonds (USX Corporation Project), Refunding
Series of 1998
 
1.             Fairless Works


A blast furnace recycle system including a cooling tower, dewatering facilities
for the clarifier sludge, slag quench water collection and recycling facilities
for the slag pit, and all necessary pumps, piping, vacuum filters, and
thickeners.
 
To reduce chromium in waste discharges, the following facilities were
installed:  a lift system at the Electrolytic Tinning Lines, a collection system
for spillage and rinse water at the Tin Free Steel Line, the Pipe Mill and the
Wire Mill, necessary piping and pumps and improvements to the Oil Interception
Plant.
 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
NONDISCRIMINATION/SEXUAL HARASSMENT CLAUSE
 
During the term of the Agreement (referred to herein as the “contract”), the
Company, as contractor, agrees, and will require its subcontractors, if any, to
agree as follows:
 
(1)         In the hiring of any employee(s) for the manufacture of supplies,
performance of work, or any other activity required under the contract, the
Company, subcontractor, or any Person acting on behalf of the Company or
subcontractor shall not, by reason of gender, race, creed, or color,
discriminate against any citizen of the Commonwealth of Pennsylvania who is
qualified and available to perform the work to which the employment relates.
 
(2)         Neither the Company nor any subcontractor nor any Person on their
behalf shall in any manner discriminate against or intimidate any employee
involved in the manufacture of supplies, the performance of work, or any other
activity on account of gender, race, creed or color.
 
(3)         The Company and subcontractors shall establish and maintain a
written sexual harassment policy and shall inform their employees of the
policy.  The policy must contain a notice that sexual harassment will not be
tolerated and employees who practice it will be disciplined.
 
(4)         The Company shall not discriminate by reason of gender, race, creed,
or color against any subcontractor or supplier who is qualified to perform the
work to which the contract relates.
 
(5)         The Company and each subcontractor shall furnish all necessary
employment documents and records to and permit access to their books, records,
and accounts by the Issuer and the Bureau of Contract Administration and
Business Development for purposes of investigation, to ascertain compliance with
provisions of this Nondiscrimination/Sexual Harassment Clause.  If the Company
or any subcontractor does not possess documents or records reflecting the
necessary information requested, the Company or subcontractor shall furnish such
information on reporting forms supplied by the Issuer or the Bureau of Contract
Administration and Business Development.
 
(6)         The Company shall include this Nondiscrimination/Sexual Harassment
Clause in every subcontract so that such provisions will be binding upon each
subcontractor.
 
 
 

--------------------------------------------------------------------------------

 